Citation Nr: 1047246	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-33 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lung disorder, to 
include asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956.
      
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs' (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.  The RO in 
Montgomery, Alabama, is currently handling the matter.

An April 2003 rating decision denied service connection for a 
lung disorder.  In May 2003, the Veteran filed a notice of 
disagreement with that decision.  A statement of the case must be 
issued on this claim.  Manlincon v. West, 12 Vet. App. 238 
(1998). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Additional development is necessary before the claims on appeal 
can be properly adjudicated.  First, with regard to the Veteran's 
claim involving a lung disorder, the Board notes that the claim 
was denied in an April 2003 rating decision.  In May 2003 and 
July 2003, the Veteran expressed his disagreement with that 
decision.  The RO continued the denial in an August 2003 rating 
decision, to which the Veteran immediately responded, again 
presenting argument and expressing his disagreement.  The RO did 
not issue a Statement of the Case (SOC) at any point during the 
course of these exchanges.  Where an SOC has not been provided 
following the timely filing of a notice of disagreement, a 
remand, not a referral to the RO, is required by the Board. 
Manlincon v. West, 12 Vet. App. 238 (1999).
With regard to the Veteran's hearing loss and tinnitus claims, a 
remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his 
disabilities.  In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(c)(4) (2010).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence that 
the claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active military, 
naval, or air service; but (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Id.
	
The Veteran essentially contends that his current bilateral 
hearing loss and tinnitus are due to exposure to excessive noise 
in service.  Specifically, he contends he was exposed to 
excessive noise on the rifle range during basic training.  He 
states that M1 rifles were used and hearing protection was not 
afforded.  He contends that on one particular occasion, he 
completely lost his hearing bilaterally for approximately two 
hours before it returned.  He further asserts that during basic 
training he was treated for a bilateral ear infection, as well as 
an infection in his left arm, and was hospitalized for two weeks 
at Fort Jackson for these conditions.  He states that while 
hospitalized, medical personnel told him there was nothing that 
could be done for his hearing loss.
 
In  a September 2007 VA treatment record, the Veteran was 
diagnosed with moderate to severe hearing loss in high 
frequencies bilaterally, with a speech discrimination score of 72 
percent in the right ear, and 64 percent in the left ear.  
Tinnitus has also been documented in the VA treatment records, 
including a record dated from October 2002.
 
With the exception of his 1956 separation examination which is of 
record, the Veteran's STRs are believed to have been destroyed in 
a fire in July 1973 at the National Personnel Records Center 
facility.  Given the absence of these records, the Board has a 
heightened duty to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(the Board has a heightened 
duty in a case where the service medical records are presumed 
destroyed).  

Here, the Veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Thus, the Veteran is competent to report that he was exposed to 
gunfire in service, and that he experienced hearing loss and 
ringing in his ears since such time.  

The Veteran has not been afforded a VA examination for his 
claims.  On remand, the examiner should be advised as to the 
Veteran's competency to report lay-observable events (exposure to 
gunfire) as well as the presence of symptoms (hearing loss and 
ringing in the ears), and should be asked to render an opinion, 
with a supporting rationale, as to whether the Veteran's 
bilateral hearing loss and/or tinnitus may be related to noise 
exposure in service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The RO should issue an SOC with respect 
to the issue of entitlement to service 
connection for a lung disorder, to include 
asbestosis. The Veteran should be advised 
of the time period in which a substantive 
appeal must be filed in order to obtain 
appellate review of those issues. The 
claims file should be returned to the Board 
for further appellate consideration only if 
the appellant files a timely substantive 
appeal.
 
2. Schedule the Veteran for an examination, 
including audiometric testing, to determine 
the nature and etiology of his bilateral 
hearing loss and tinnitus.  The claims file 
must be provided to the examiner for review 
in conjunction with the examination. 

a.  The examiner should be made aware 
of the Veteran's description of noise 
exposure both during and after 
service. The examiner should be 
advised as to the Veteran's competency 
to report lay- observable events 
(i.e., exposure to gunfire) as well as 
the presence of symptoms (i.e., 
hearing loss and ringing in the ears). 
 
b.  The examiner should be requested 
to offer an opinion as to whether it 
is at least as likely as not (i.e., to 
at least a 50-50 degree of 
probability) that any current hearing 
loss and/or tinnitus had its onset in 
service or is causally related to 
excessive noise exposure in service.  
In offering any opinion, the examiner 
must consider the full record, to 
include the Veteran's lay statements 
regarding the incurrence of his 
bilateral hearing loss and tinnitus, 
and the continuity of symptomatology.  
The rationale for any opinion offered 
should be provided.  Note: The term 
"at least as likely as not" does not 
mean merely within the realm of 
medical possibility, but rather that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it. 
 
c. The examiner must provide a 
rationale for any opinions given.  If 
any opinion requested above cannot be 
rendered on a medical or scientific 
basis without invoking processes 
relating to guesswork or judgment 
based upon mere conjecture, the 
examiner should clearly and 
specifically so specify, along with an 
explanation as to why that is so. 
 
d. The examiner should be advised that 
an indication that rendering an 
opinion would require mere 
speculation, based on the sole fact 
that service records are unavailable, 
is insufficient.  In such a case, 
additional commentary must be 
provided, to specifically include 
commentary regarding the Veteran's 
reports of in-service noise exposure, 
hearing loss, and ringing in the ears.

3.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The Veteran 
and his representative should also be given 
an opportunity to respond to the SSOC. 

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



